                Case 3:19-cv-05859-MAT Document 24 Filed 06/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   ROBB W.,                                             Civil No. 3:19-CV-05859-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Social Security Appeals Council will direct the

18   Administrative Law Judge (ALJ) to take the necessary steps to issue a new decision, including:

19      •     Reevaluate the opinion evidence in accordance with 20 C.F.R. § 404.1527 and 416.927;

20      •     Reevaluate Plaintiff’s residual functional capacity; and
21      •     Obtain supplemental vocational expert evidence, if warranted.
22
     The parties agree that no aspect of the ALJ’s prior decision is affirmed and Plaintiff may submit
23
     additional evidence and arguments to the ALJ on remand.
24

     Page 1         ORDER - [3:19-CV-05859-MAT]
                Case 3:19-cv-05859-MAT Document 24 Filed 06/26/20 Page 2 of 2


 1
              Upon proper presentation, this Court will consider Plaintiff’s application for costs and
 2
     attorney’s fees under 28 U.S.C. § 2412(d).
 3
              DATED this 26th day of June, 2020.
 4

 5

 6
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
 7

 8

 9

10   Presented by:

11   s/ Ryan Lu
     RYAN LU
12   Special Assistant United States Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-2034
15   Fax: (206) 615-2531
     ryan.lu@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05859-MAT]
